—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered January 10, 1996, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 3V2 to 7 years. Defendant appeals, contending that his prison sentence is harsh and excessive. We disagree. Defendant was permitted to plead to a lesser crime than that with which he was originally charged and he was sentenced in accordance with the plea agreement (see, People v Williams, 238 AD2d 633, lv denied 90 NY2d 866). Furthermore, we find no extraordinary circumstances warranting a reduction of the sentence imposed. Accordingly, we conclude that the sentence should not be disturbed (see, id.).
Mikoll, J. P., Mercure, White, Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed.